                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

AMATO, ET AL                                :         Hon. Joseph H. Rodriguez

              Plaintiffs,                   :         Civil Action No. 18-16118

       v.                                   :               OPINION

SUBARU OF AMERICA, INC., ET AL              :

              Defendants.                   :


       This matter is before the Court on Defendants’ Motion to Dismiss pursuant to

Fed. R. Civ. Pro. 12(b)(6). Having considered the parties’ submissions, the Court decides

this matter without oral argument pursuant to Federal Rule of Civil Procedure 78(b).

For the reasons stated below, the Court grants in part and denies in part Defendants’

Motion to Dismiss.

                                       I.           Background

       This case concerns alleged engine defects in Subaru’s 2009 through and

including 2018 model year Impreza WRX and WRX STi (“class vehicles” or “class

vehicle”). Four named Plaintiffs, Joseph Amato, James Moore, Chris Lall, and George

Sandoval (collectively “Plaintiffs”), bring this action against Defendants Subaru of

America, Inc. (“SoA”) and Subaru Corporation (“SRB”), (collectively “Subaru” or

“Defendants”), individually and on behalf of all others similarly situated.

       SRB is a Japanese corporation and manufacturer of Subaru vehicles. According

to Plaintiffs, it manufactured and tested the class engine and engine management

system, and “drafted and published the Owner’s Manual and Warranty & Maintenance

Booklet materials that accompanied class vehicles and/or were published on the


                                                1
Internet.” Compl. ¶ 18. “SoA manufactures, imports, distributes and/or sells Subaru

motor vehicles including all class vehicles and also acts as the authorized

representatives of Subaru in the United States. SoA operates its national marketing,

warranty, consumer relations and engineering offices from its New Jersey facility.” Id. at

¶ 19. It also drafted and published the Owner’s Manual and Warranty & Maintenance

Booklet.” Id. at ¶ 21. Plaintiffs now claim that the engines used in the class vehicles,

including engine codes EJ255, EJ257, and FA20 (“class engines”), are “predisposed to

premature engine failure.” Id. at ¶ 1-3.

       According to the facts alleged in Plaintiffs’ Complaint: “Class vehicles are

defective with respect to improperly designed and manufactured pistons and an engine

management system and PCV (positive crankcase ventilation) system that subjects class

engines to premature catastrophic engine piston ringlands failure (the ‘Piston Ringlands

Defect’)” Id. at ¶ 4. This alleged defect “often” causes engine failure “at less than 50% of

[the engines] reasonably expected useful life.” Id. at ¶ 10. 1 Plaintiffs claim that the class

engine failure causes power loss, stalling, and “sudden and catastrophic engine self-

destruction as overheated internal parts seize.” Id. at ¶ 8. Therefore, Plaintiffs assert

that the Piston Ringlands Defect causes serious safety issues for drivers of the class

vehicle. Id. at ¶ 9. Plaintiffs contend that the predecessor engines had similar issues, and

instead of redesigning the engine, Defendants attempted to make certain modifications

to the engine system.




1The Court addresses Plaintiff’s allegations in more detail in its analysis of Plaintiffs’ specific
claims, including the causes of the Piston Ringlands Defect, as alleged in the Complaint. See
infra Part III.d

                                                   2
       Plaintiffs filed a class action Complaint with this Court against Defendants

alleging class wide claims for Breach of Express Warranty of Merchantability (Count I),

Breach of Implied Warranty of Merchantability (Count II), Violation of Magnuson-

Moss Warranty Act 15 U.S.C. § 2310(D)(1(A) (Count III), Negligent Misrepresentation

(Count VIII), and Injunctive and Declaratory Relief (Count IX); and state law claims for

certain subclasses under the New Jersey Consumer Fraud Act N.J. Stat. Ann. §§ 56:8-2

(Count IV), the Indiana Deceptive Consumer Sales Act, Ind. Code §§ 24-5-0.5-1 (Count

V), New York General Business Law § 349 Deceptive Acts and Practices (Count VI), and

Arizona Consumer Fraud Act, A.R.S. §§ 44-1521 (Count VII).

       Plaintiffs claim that Defendants’ had actual knowledge of the alleged defect,

which they concealed from consumers. Specifically, that “defendants fraudulently,

intentionally, negligently and/or recklessly concealed . . . the Piston Ringland Defect in

class engines even though the defendants knew or should have known of design,

materials and manufacturing defects in class vehicles.” Id. at ¶ 47. They claim that “prior

to manufacturing and then distributing a new part, defendants perform substantial field

inspections, testing and quality review of vehicles in service to determine the root cause

and diagnosis of a problem.” Id. at ¶ 38. In addition, Plaintiffs claim Defendants would

have obtained knowledge of defect through (1) field information and customer feedback

on warranty claims that SoA monitors, (2) inspections of class engines during

replacement pursuant to warranty claims, (3) sales and distribution of engines to

dealerships and repair facilities, (4) internet communications and other consumer

forums, (5) information concerning revisions made to subsequent engine specifications

and materials, and (6) communications with class vehicle owners. Id. at ¶¶ 39-40.



                                             3
         The class vehicles were subject to a warranty contained within the Owner’s

Manual and Warranty & Maintenance Booklet materials. According to the Complaint,

these materials “do not contain any maintenance or service information for class engine

pistons or piston ringlands that are defective.” Id. at ¶¶ 10, 53. Plaintiffs’ claims that

they timely notified the defendants of breach of warranties Id. at ¶ 55. The putative class

contacted SoA directly and/or through an authorized dealership and were notified that

SoA would not replace engines incorporated in class engines or reimburse replacement

costs “because their vehicles were outside of the express warranty period.” Id. at ¶¶ 56-

57. Now Plaintiffs’ plead that Defendants failed to cure the class vehicle defect, despite

alleged knowledge of the defect, and have breached the terms of its express warranty. Id.

at ¶ 58.

         The named class representative Plaintiffs’ claims arise out of the following alleged

facts:

         Plaintiff Amato was a resident of New Jersey at the time he leased his “new 2016

Impreza WRX STi from an authorized Pennsylvania Subaru dealer in November 2015.”

At 65,000 miles, Amato’s class vehicle required replacement of the engine due to the

Piston Ringland Defect. Amato spent more than $6,500 replacing the class engine

together with other incidental expenses. Id. at ¶ 14.

         Plaintiff Moore currently resides in Indiana. He “purchased a certified pre-owned

2013 WRX from an authorized Subaru dealer in Indiana in November of 2015.” At

66,000 miles, Moore’s class vehicle required replacement of the engine. Moore spent

more than $7,500.00 repairing the class engine together with other incidental expenses.

Id. at ¶ 15.



                                              4
       Plaintiff Lall currently resides in New York. He “purchased a new 2016 Subaru

WRX from Curry Subaru, an authorized Subaru dealer in New York in or about May of

2016.” Id. at ¶ 16. At approximately 32,000 miles, Bay Ridge Subaru worked on the

clutch of his vehicle “and returned the vehicle to Lall without indicating any issue with

the engine piston ringlands.” Id. “Upon information and belief,” Bay ridge Subaru

completed “a tear down and diagnostic of the vehicle” but did not address or advise

about the Piston Ringland’s Defect. At approximately 33,000 miles, within 1,000 miles

of receiving the vehicle back from Bay Ridge Subaru, “the vehicle suffered a

catastrophic engine ringlands failure.” Id. Thereafter, Lall “demanded” that SoA repair

his vehicle’s engine under warranty. According to the Complaint, SoA refused. Lall was

required to pay for his engine repair and lost use of his vehicle in excess of 2 months. Id.

       Plaintiff Sandoval is a resident of Arizona. He “purchased a new 2018 WRX STi

from Auto Nation Subaru of Scottsdale, Arizona, an authorized Subaru dealer in

Scottsdale, Arizona in 2018 for approximately $41,000.” Id. at ¶ 17. The engine in

Sandoval’s class vehicle “has not experienced ringlands failure.” Sandoval claims “he has

suffered diminution of value as a result of class engine ringlands failure becoming public

knowledge.” Id. He claims that prospective purchaser(s) have told him “that because

Subaru has publicized the fact that the pistons and piston ringlands required

strengthening, an issue which Subaru revealed was fixed in the 2019 version of the WRX

STi vehicle, that such purchaser(s) would not want to purchase the earlier class vehicles

which did not incorporate engines with the strengthened pistons and ringlands.” Id.

       Presently, Defendants move to dismiss all claims alleged in Plaintiffs’ Complaint.

[Dkt. No. 10]. The Motion to Dismiss has been fully briefed and is ripe for decision.



                                             5
                                     II.    Standard of Review

       Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal of a

claim based on “failure to state a claim upon which relief can be granted.” Fed. R. Civ.

P. 12(b)(6). A complaint should be dismissed pursuant to Rule 12(b)(6) if the alleged

facts, taken as true, fail to state a claim. Fed. R. Civ. P. 12(b)(6). When deciding a

motion to dismiss pursuant to Rule 12(b)(6), ordinarily only the allegations in the

complaint, matters of public record, orders, and exhibits attached to the complaint, are

taken into consideration. See Chester County Intermediate Unit v. Pa. Blue Shield, 896

F.2d 808, 812 (3d Cir. 1990). It is not necessary for the plaintiff to plead evidence.

Bogosian v. Gulf Oil Corp., 561 F.2d 434, 446 (3d Cir. 1977). The question before the

Court is not whether the plaintiff will ultimately prevail. Watson v. Abington Twp., 478

F.3d 144, 150 (2007). Instead, the Court simply asks whether the plaintiff has

articulated “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

U.S. at 556). “Where there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Iqbal, 556 U.S. at 679.

       The Court need not accept “‘unsupported conclusions and unwarranted

inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (citation omitted),

however, and “[l]egal conclusions made in the guise of factual allegations . . . are given

no presumption of truthfulness.” Wyeth v. Ranbaxy Labs., Ltd., 448 F. Supp. 2d 607,

                                               6
609 (D.N.J. 2006) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)); see also Kanter

v. Barella, 489 F.3d 170, 177 (3d Cir. 2007) (quoting Evancho v. Fisher, 423 F.3d 347,

351 (3d Cir. 2005) (“[A] court need not credit either ‘bald assertions’ or ‘legal

conclusions’ in a complaint when deciding a motion to dismiss.”)). Accord Iqbal, 556

U.S. at 678-80 (finding that pleadings that are no more than conclusions are not

entitled to the assumption of truth). Further, although “detailed factual allegations” are

not necessary, “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires more than labels and conclusions, and a formulaic recitation of a cause of

action’s elements will not do.” Twombly, 550 U.S. at 555 (internal citations omitted).

See also Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”).

       Thus, a motion to dismiss should be granted unless the plaintiff’s factual

allegations are “enough to raise a right to relief above the speculative level on the

assumption that all of the complaint’s allegations are true (even if doubtful in fact).”

Twombly, 550 U.S. at 556. “[W]here the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged-but it has

not ‘shown’-‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679.

                                         III.       Discussion

       At the outset, Defendants object to the application of New Jersey law to

nonresident Plaintiffs’ claims for breach of warranties and negligent misrepresentation.

In response, Plaintiffs contend that any conflict of laws analysis at the motion to dismiss

stage would be premature. But “courts in this Circuit have sometimes determined that

the choice of law analysis in a putative class action can be done at the motion to dismiss

stage.” Snyder v. Farnam Companies, Inc., 792 F. Supp. 2d 712, 718 (D.N.J. 2011)

                                                7
(collecting cases). If the Court were to conduct a choice of law analysis, it must apply the

choice of law rules of the forum state, here, New Jersey. Barbey v. Unisys Corp., 256

Fed. Appx. 532, 533 (3rd Cir. 2007). Under New Jersey rules, the “choice of law analysis

must be undertaken on an issue-by-issue basis.” Harper v. LG Elecs. USA, Inc., 595 F.

Supp. 2d 486, 490 (D.N.J. 2009) (citing Rowev . Hoffman-La Roche, Inc., 917 A.2d 767,

771 (N.J.2007)). Therefore, the Court will analyze each claim separately to determine

whether an analysis is proper, and if so, determine which state’s law should be applied

at that time.

   A. Count I: Breach of Express Warranty

   Plaintiffs’ claims for breach of express warranty are premised on the warranties

Defendant SoA issued to the class vehicles, including the basic warranty and Powertrain

Limited Warranty (“the Limited Warranty”). Compl. ¶ 118. The basic warranty covered

class vehicles for “3 years or 36,000 miles, whichever comes first.” The Limited

Warranty promised “any repairs needed to correct defects in material or workmanship

for 5 years or 60,000 miles, whichever comes first.” Id. This Limited Warranty

particularly covered the class vehicle’s engine, and “engine block and all internal

parts.” Id.; see [Dkt No. 10-2].

       The relevant limited warranty materials state:

     THESE WARRANTIES ARE LIMTED IN DURATION TO THE TIME PERIOD
OF THE WRITTEN WARANTIES. THESE WARRANTIES ARE IN LIEU OF ALL
OTHER OBLIGATIONS, LIBILITIES, OR WARANTIES, WHETHER EXPRESS OR
IMPLIED. ANY IMPLIED WARRNATIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE END AT THE SAME TIME COVERAGE ON THE
PARTCULAR COMPONENT ENDS.

   [Dkt No. 10-2]. As to Plaintiffs’ claims under Count I of the Complaint, the Court

need not address or engage in any choice of law analysis. Defendants allege that a


                                             8
conflict of law exists because New Jersey does not require privity or reliance to establish

an express warranty claim, while the requirements under New York, Indiana, and

Arizona law, include privity. Defendants, however, do not argue that Plaintiffs claim for

breach of express warranty fails for lack of privity or reliance alike. Second, for the

reasons stated below, the Court finds that Plaintiffs’ breach of express warranty claim

fails prior to the need for an analysis under any specific state law. In fact, Defendants do

not argue that a conflict of laws between states exists on the pertinent issue this Court

will dismiss Count I pursuant to. Therefore, the potential conflict is inapposite to the

Court’s analysis of Plaintiffs’ claim.

       Defendants argue that Plaintiffs’ breach of express warranty claims against SoA

fail and therefore, Count I should be dismissed because (1) the Limited Warranty does

not cover the alleged design defect and (2) none of the Plaintiffs have pleaded

“legitimate breach of express warranty claims.” Def. Brf. at 13-21. Defendants first

argument that Count I should be dismissed against SoA claims that the Limited

Warranty that Plaintiffs rely on does not cover the alleged defect, because according to

Defendants, Plaintiffs are alleging a design defect. The Limited warranty at issue covers

only defects in “material or workmanship.” Defendant argues that “material or

workmanship” pertains to manufacturing defects and does not subsume design defects.

The Court agrees that the language of the Limited Warranty does not cover design

defects.

       The Third Circuit has held that the plain and ordinary meaning of the term

“defect[s] in . . . materials or workmanship,” unambiguously excludes “design defects.”

Coba v. Ford Motor Co., 932 F.3d 114, 121 (3d Cir. 2019) (citations omitted). Prior to the

Third Circuits ruling, a number of courts within this district, and the relevant

                                              9
jurisdictions, held the same. See Cali v. Chrysler Grp. LLC, No. 10 CIV. 7606, 2011 WL

383952, at *2 (S.D.N.Y. Jan. 18, 2011), aff'd, 426 F. App'x 38 (2d Cir. 2011) (“The terms

‘material,’ ‘workmanship,’ or ‘factory preparation,’ . . . refer to the mechanical process of

implementing [a] design.”); Nelson v. Nissan N. Am., Inc., No. CIV. 11-5712, 2014 WL

7331922, at *3 (D.N.J. Dec. 19, 2014) (choosing “to join the vast weight of authority [by]

holding that a workmanship and materials warranty cannot encompass a design defect

claim.”); Pegg v. Nexus RVs LLC, No. 3:16-CV-783, 2019 WL 2772444, at *8 (N.D. Ind.

July 2, 2019) (same); Troup v. Toyota Motor Corp., 545 F. App’x 668, 668–69 (9th Cir.

2013) (same).

       The Court must then decide if the Piston Ringland Defect, as pled, is a design

defect or one of material and workmanship. In Coba, the court explained the difference

between those types of defects as follows:

[D]efects in “workmanship” and “materials” are flaws pertaining to the construction or
manufacture of a product, while defects in “design” are shortcomings that arise in the
plans for a product’s creation. More specifically, a “materials” defect is a failing in the
quality of the actual substances used to make a product; a “workmanship” defect is a
deficiency in the execution of a product’s assembly or construction; and a “design”
defect is a flaw inherent in the product’s intended operation and construction . . .

Coba, 932 F.3d at 121.

       Here, Plaintiffs contend that they have sufficiently pled facts that the class vehicle

defect, is covered under warranty as a materials and workmanship defect. The

Complaint alleges that “[c]lass vehicles are defective with respect to improperly

designed and manufactured pistons and an engine management system and PCV

(positive crankcase ventilation) system.” Compl. ¶ 4. Plaintiffs also argue that their

Complaint supports a claim for a manufacturing defect by claiming “the class engine

pistons should have been manufactured differently by using forged pistons.” Pl. Opp. at


                                             10
16; see Compl. ¶ 5. Further allegations contained in the Complaint claim that class

engines were failing due to “materials, workmanship, manufacture, or design defect.”

Compl. ¶ 44.

       Defendants argue that, in effect, Plaintiffs are “deliberately refusing” to identify

the type of defect the Piston Ringland engine defect is, which Defendants insist is one of

design. Def Brf. at 15. Defendants indicate that Plaintiffs’ pleading discusses the

modifications to the ECM programming and PCV system, both of which are issues of

design and would constitute design defects. Additionally, Defendants stress that

Plaintiffs criticize Defendants’ material selections as causes for the engine defect, and

such choices are design decisions. See Compl. ¶¶ 5-7.

       At this stage, the Court is “required to accept as true all of the allegations in the

complaint and all reasonable inferences that can be drawn therefrom.” Morse v. Lower

Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). Prior to discovery, some courts have

decided that “the distinction between defect in design and defect in materials or

workmanship is a matter of semantics, and [when] sufficient facts are alleged to assert

both, the defendant's characterization of the nature of the claim pre-discovery should

not control whether the complaint survives.” Alin v. Am. Honda Motor Co., No. CIV A

08-4825, 2010 WL 1372308, at *6 (D.N.J. Mar. 31, 2010). In this case, Plaintiffs

Complaint concludes that the Piston Ringland Defect is one of design and manufacture.

However, even taking Plaintiffs’ allegations as true, their Complaint fails to sufficiently

plead facts supporting a manufacturing defect or defect in “materials or workmanship.”

       Plaintiffs’ specifically claim that the class engine’s internal defect resulted from

performance modifications. According to the Complaint, previous versions of the

engine, “[t]he 2.0 liter and 2.5 liter high output class engine[,] share substantially

                                              11
similar piston ringland construction but are manufactured differently. The earlier 2.0

liter STi engine had more durable forged pistons while class EJ and FA engines use

more brittle cast pistons.” Compl. ¶ 5 (emphasis added). Plaintiffs make clear that what

caused the cast engine piston’s alleged durability issue, was the material used in the

casting. Therefore, as pled, the alleged defect in the class vehicles resulted from the type

of material used to case the engine pistons, which utilized a less expensive

manufacturing process. These issues present problems in design, consistent with

Plaintiffs’ allegation that the engines lacked internal modifications to meet their

performance modifications. Id. at ¶ 6.; see Coba, 932 F.3d at 123 (finding that a fuel

tank defect, as alleged by plaintiff, was a design defect, noting that the problem was

defendant’s “plan to use [certain] coatings . . . in constructing its fuel tanks”). There are

no facts alleged to suggest that the Piston Ringlands were defective because the engine

departed from its intended design. Instead, as Defendants point out, Plaintiffs criticize

the materials and type of process chosen to manufacture the alleged defective parts of

the class vehicle. Such criticism fails to allege a problem in the process of constructing

the engine, rather it alleges a flaw in the overall intended construction (a design

decision).2 See Id. at 121.



2 Plaintiffs’ argue in their opposition brief that “it can reasonably be inferred that the piston
casting process was flawed including temperature regulation and/or other manufacture
anomalies resulting in overly porous or brittle pistons.” Pl. Op. 16. Plaintiffs cite paragraphs 5
and 6 in their complaint as supporting such an inference. The Complaint, however, forgoes this
inference. Those allegations in the complaint are analyzed above and state that certain
“performance modifications in many applications nearly doubled the horsepower for WRX and
WRX STi engines over the standard base 2.5 liter and 2.0 engines. Although the performance
modifications created substantially increased power output, class engines did not include
necessary internal modifications to prevent damage to the piston ringlands.” Paragraph 6 adds
that “piston ringland durability was caused by casting the class engine pistons from
hypereutectic aluminum silicon (Al-Si) alloy” and Al-Si selection results in more brittle piston
ringlands.

                                                12
       Finally, Plaintiffs’ opposition does not address its allegations regarding an

inadequate PCV or engine management system. In fact, Plaintiffs’ Complaint does not

provide any factual assertions as to why the engine management system contributed to

the engine failures and alleges only that the defendants “experimented with different

PCV system configurations.” Therefore, at this time, the Court finds that Plaintiffs fail to

state a claim for breach of express warranty, thus the Court will dismiss Count I.3

    B. COUNT II: Breach of Implied Warranty of Merchantability

    Count II of Plaintiffs’ Complaint alleges that Defendants breached the implied

warranty of Merchantability under UCC § 2-314. First, Defendants argue that Plaintiffs’

claim, with respect to Plaintiffs Amato and Moore, fails “because any implied warranty

to which Plaintiffs were entitled was limited in duration to the same extent as the

express written Limited Powertrain Warranty.” Defendants argue that Amato and

Moore’s class vehicles performed as warranted during the Limited Warranty period, and

thus are precluded from a claim for breach of implied warranty. Notwithstanding,

Plaintiffs argue that they assert valid implied warranty claims for two reasons: (1)

because the premature ringlands failure and degradation in their class vehicles

commenced within the Limited Warranty period, and (3) the Limited Warranty’s

durational limits were unconscionable.

       Here, the Limited Warranty issued by SoA in turn limits any implied warranties

available to Plaintiffs. The warranty states:




3The Court is not ruling that the defect in question is in fact a design defect, rather, as pled,
Plaintiffs have not sufficiently stated otherwise. Additionally, because the Court finds that
Plaintiffs’ Count I, breach of express warranty fails entirely on this basis, it need not address
Defendants’ argument that Plaintiff’s breach of express warranty claim must be dismissed
against Defendant SBR because SBR was not a party to the express written warranties.

                                                 13
       THESE WARRANTIES ARE IN LIEU OF ALL OTHER OBLIGATIONS,
       LIBILITIES, OR WARANTIES, WHETHER EXPRESS OR IMPLIED. ANY
       IMPLIED WARRNATIES OF MERCHANTABILITY OR FITNESS FOR A
       PARTICULAR PURPOSE END AT THE SAME TIME COVERAGE ON THE
       PARTCULAR COMPONENT ENDS.

       Therefore, the implied warranty of merchantability is expressly limited to the

same duration as the express Limited Warranty that Plaintiffs’ received, which expired

after 5 years or 60,000 miles, whichever occurred first. The implied warranty of

merchantability warrants that a consumer good is “fit for the ordinary purposes for

which such goods are used.” U.C.C. § 2–314(2)(c).4 Under U.C.C. § 2–316 contracting

parties are permitted to modify the implied warranty of merchantability; in relevant

part, the UCC states: Subject to subsection (3), to exclude or modify the implied

warranty of merchantability or any part of it the language must mention merchantability

and in case of writing must be conspicuous . . . U.C.C. § 2–316(2); see also Demorato v.

Carver Boat Corps., No. CIV.A.06 240 JAP, 2007 WL 1456207, at *6 (D.N.J. May 16,

2007), aff'd sub nom., 304 F. App'x 100 (3d Cir. 2008). Here, there is no dispute as to

whether the express warranty’s limitation of implied warranties is proper, nor do the

Plaintiffs’ contest that Amato and Moore experienced engine failure after 60,000

miles—post warranty expiration.

       Instead, Plaintiffs argue that “[a]lthough their respective vehicles’ engine failures

occurred outside the unilateral express warranty period,” a claim for breach of warranty

may survive because “the proposed class representatives’ class vehicle exhibited

unmistakable symptoms (known only by the defendants) of degradation and impending



4Each of the relevant states here have adopted the UCC and, particularly, the pertinent section
on implied warranties. See AZ Rev Stat § 47-2A212; Ind. Code Ann. § 26-1-2-314; N.J.S.A. §
12A:2–314(2)(c); N.Y. U.C.C. Law § 2-A-212. No choice of law analysis is required for this first
argument.

                                               14
premature failure within the express warranty period.” See Compl. ¶ 57; Pl. Op. at 18.

Plaintiffs’ cite no legal authority for their proposition. To be sure, Plaintiffs’ do not plead

what these symptoms were or that they brought any such symptoms to the attention of

SoA for repair or otherwise. In that regard, Plaintiffs allege that the symptoms were

“known only by defendants,” which Plaintiffs could not recognize for lack of requisite

expertise. Compl. ¶¶ 57, 59. Therefore, the crux of Plaintiffs position—that the

premature failure began within the warranty period—rests on their contention that only

Defendants could recognize and, in fact have knowledge, of the impending failure. In

other words, Plaintiffs’ reason that because the class vehicle contained a latent defect,

they should be able to assert breach of warranty claims. That fact, alone, cannot revive

Plaintiffs’ claim for breach of implied warranty, when the breach occurred outside of the

warranty period. As an initial matter, courts have found that “latent defects discovered

after the term of the warranty are not actionable.” Dewey v. Volkswagen AG, 558 F.

Supp. 2d 505, 519 (D.N.J. 2008) (quoting Duquesne Light Co. v. Westinghouse Elec.

Corp., 66 F.3d 616 (3d Cir. 1995)). However, “[w]here the alleged breach regards a latent

defect that manifests outside the period covered by the warranty, a plaintiff may

sometimes state a claim if he alleges that the warranty was unconscionable.” Skeen v.

BMW of N. Am., LLC, No. 2:13-CV-1531-WHW-CLW, 2014 WL 283628, at *12 (D.N.J.

Jan. 24, 2014).

       Plaintiffs’ second argument alleges just that. They contend that Defendant SoA’s

Limited Warranty is unconscionable, and therefore unenforceable. Accordingly, the

Court will now address whether Plaintiffs bring a valid claim for breach of the implied

warranty of merchantability provided that the warranty’s durational limitation,

established by the express warranty, is unconscionable.

                                              15
       Uniform Commercial Code Section 2-302 governs unconscionability and was

adopted by the four states involved in this matter.5 Under that Section the “basic test”

for unconscionability is “whether, in light of the general commercial background and the

commercial needs of the particular trade or case, the clauses involved are so one-sided

as to be unconscionable under the circumstances existing at the time of the making of

the contract.” U.C.C. § 2–302.

       Generally, Plaintiff is required to allege facts to state a plausible claim that the

contract was both procedurally and substantively unconscionable . Skeen, 2014 WL

283628, at *14 (D.N.J. Jan. 24, 2014); Menchhofer v. Honeywell, Inc., No. IP99-1674,

2002 WL 24454, at *4 (S.D. Ind. Jan. 7, 2002); Gillman v. Chase Manhattan Bank, N.A.,

534 N.E.2d 824, 828 (N.Y. 1988); Sw. Pet Prod., Inc. v. Koch Indus., Inc., 107 F. Supp.

2d 1108, 1113 (D. Ariz. 2000). In analyzing procedural unconscionability, courts look to

the circumstance surrounding the formation of the contract. In re Caterpillar, Inc., C13

& C15 Engine Prod. Liab. Litig., No. 1:14-CV-3722, 2015 WL 4591236, at *20 (D.N.J.

July 29, 2015). “Procedural unconscionability includes, among other things, various

inadequacies like age, literacy, and lack of sophistication.” Travelodge Hotels, Inc. v.

Honeysuckle Enterprises, Inc., 357 F. Supp. 2d 788, 801 (D.N.J. 2005) (citations

omitted). “Substantive unconscionability describes an exchange of promises that is so

one-sided as to “shock the conscience of the court.” Id.; Skeen at 2014 WL 283628 at

*13.


5See N.J.S.A. 12A:2-302; N.Y. U.C.C. Law § 2-302; IC 26-1-2-302; A.R.S. § 47-2302; see Dewey
v. Volkswagen AG, 558 F. Supp. 2d 505, 518 (D.N.J. 2008) (“Because the relevant UCC section is
the same in all three states, there is no ‘conflict’ under New Jersey's ‘governmental interest’ test.
The Court may therefore proceed to consider the relevant UCC section without undertaking a
detailed conflict-of-law analysis.”).



                                                 16
       First, Defendants argue that the duration of the Limited Warranty is not

inherently unconscionable or unreasonable citing a number of cases upholding

warranties of shorter duration than SoA’s warranty in this case. See Merkin v. Honda N.

Am., Inc., No. 17CV03625PGSDEA, 2017 WL 5309623, at *4 (D.N.J. Nov. 13, 2017); In

re Caterpillar, Inc., 2015 WL 4591236, at *20 (noting that the warranty’s terms,

“limiting the covered defects to material and workmanship and setting a durational limit

of two years, are not categorically unconscionable”).6 Conversely, Plaintiffs argue that

courts in this district have permitted claims for unconscionability to survive a motion to

dismiss based on similar warranties. See Skeen, at *1 (holding that the plaintiff

sufficiently pled that an express warranty, limited to a duration of 48 months or 50,000

miles, whichever occurred first, was unconscionable); see also In re VW timing Chain

Litig. at *11-12. There is no question that this district is divided, particularly with regard

to whether a defendant’s knowledge that a product was defective when sold will suffice

to allow a claim that a warranty’s durational limitations are unconscionable.

       On the one end, this district has “held that a manufacturer's knowledge that a

part may ultimately fail does not, alone, make a time/mileage limitation

unconscionable.” Merkin v. Honda N. Am., Inc., No. 17CV03625PGSDEA, 2017 WL

5309623, at *5 (D.N.J. Nov. 13, 2017) (citing Henderson v. Volvo Cars of N. Am. LLC,

No. 09-4146, 2010 WL 2925913 (D.N.J. July 21, 2010)). The court in In re Caterpillar

described the “[t]wo lines of cases [that] have emerged” and explained that cases


6Defendants also cite: Smith v. Ford Motor Co., 462 F. App’x 660, 663 (9th Cir. 2011) (finding
three-year/36,000 mile warranty not unconscionable); Garcia v. Chrysler Grp. LLC, 127 F. Supp.
3d 212, 228 (S.D.N.Y. 2015) (rejecting conclusory allegations that three-year durational limit of
warranty was unconscionable); Popham, 2016 U.S. Dist. LEXIS 127093, at *18 (N.D. Ind. Sep.
19, 2016) (finding the RV’s one-year limited warranty was not unconscionable).


                                               17
“rejecting conclusory allegations of unconscionability based on knowledge of a latent

defect, represents the recent trend in this District and is consistent with the prevailing

approach elsewhere.” Id. at *21 (collecting cases). Conversely, the other line of cases

hold that durational limitations in a warranty may be unconscionable “where the

plaintiff has alleged that the manufacturer has knowingly manipulated the warranty

terms to avoid coverage.” Merkin, 2017 WL 5309623, at *5 (citing In re VW, 2017 WL

1902160, at *13; Skeen, 2014 WL 283628, at *14).

       Here, Plaintiffs’ argument stresses that the Limited Warranty was substantively

unconscionable because it “unfairly” shifted costs of premature engine failure to class

vehicle purchasers. According to the Complaint, “defendants acted to conceal the Piston

Ringland Defect during the warranty period so that repair costs would be shifted . . .

once the warranty expired and the class engine failed.” Compl. ¶69.7 Plaintiffs contend

that “Subaru unfairly formulated the warranty terms,” and that such terms are

“oppressive, unreasonable, [and] unconscionable” especially given the “incorrect

maintenance recommendations.” Pl. Op. at 13.

       The Complaint further alleges that the duration of the warranty was procedurally

unconscionable because of:

the disparity in bargaining power of the parties, the purchasers’ lack of knowledge
that class vehicles contained the Piston Ringland Defect, the inability of class vehicle
purchasers or lessees to bargain with the defendants to increase durational warranties . .
. lack of meaningful alternatives, disparity in sophistication of the parties . . . [and]
absence of effective warranty competition . . .

Compl. ¶ 80.



7See also ¶ 80 (claiming unfair terms in the warranty included “durational warranties that
unfairly favored the defendants particularly where there were class vehicle defects known only
to the defendants and the warranty unfairly shifted repair costs to consumers when class
vehicles’ engines prematurely fail.”).

                                               18
       The Court finds that Plaintiffs’ pleadings, alleging both substantive and

procedural unconscionability, consist of conclusory allegations and are therefore,

insufficient to state a claim for unconscionability.

       In short, Plaintiffs in the present matter plead that SoA’s Limited Warranty is

substantively unconscionable because Defendants (1) knew about the Piston Ringland

Defect prior sale of the class vehicle, (2) knew that the defect would arise after the

warranty expiration, and (3) acted to conceal the Piston Ringland Defect. Plaintiffs’

allegations for substantive unconscionability are analogous to the number of decisions

from this district and those of the other interested states, which held allegations

primarily based on defendant’s prior knowledge of the defect in question are insufficient

to plead substantive unconscionability and survive a motion to dismiss.8 Like here,


8 Alban v. BMW of N. Am., No. CIV. 09-5398, 2011 WL 900114, at *8 (D.N.J. Mar. 15, 2011)
(finding Plaintiff’s allegations insufficient to state a claim for unconscionability where Plaintiff’s
complaint pled that at the time he purchased his vehicle, BMW “(1) knew of the defect in the
sound insulation, (2) knew that the defect would not become apparent until after the 4
year/50,000 mile period had passed, and (3) as a result, concealed material information that
prevented [him] from bargaining for a warranty that would cover the known defect.” (internal
quotations omitted)); Gotthelf v. Toyota Motor Sales, U.S.A., Inc., No. CIV.A. 11-4429, 2012 WL
1574301, at *20 (D.N.J. May 3, 2012), aff'd, 525 F. App'x 94 (3d Cir. 2013) (determining that the
plaintiff’s allegations were “almost identical” to those in Alban: “that Defendants knew of the
defect, knew that the defect would not become apparent until after the warranty expired, and
that they concealed material information that prevented Plaintiff from bargaining for a warranty
that would cover the known defect,” and holding that the plaintiff’s “breach of express warranty
claims as alleged cannot survive dismissal based on the facts stated regarding
unconscionability”); In re Caterpillar, Inc., C13 & C15 Engine Prod. Liab. Litig., No. 1:14-CV-
3722 JBS-JS, 2015 WL 4591236, at *22 (D.N.J. July 29, 2015) (“[I]n the present action, the
Court finds Plaintiffs’ allegations of unconscionability insufficient to alter the terms of the
Engine Warranty. First, Plaintiffs have not alleged that Caterpillar knew of a defect which would
manifest for the first time beyond the warranty period. Plaintiffs allege instead that Caterpillar
knew at the time of sale of an inherent defect in the emissions control system which was so
pervasive that they could not have been surprised when purchasers experienced problems and
initiated warranty claims immediately after the Engines hit the market.”); Majdipour v. Jaguar
Land Rover N. Am., LLC, No. 2:12-CV-07849, 2013 WL 5574626, at *20 (D.N.J. Oct. 9,
2013)(“There is nothing substantively unconscionable about a 6 year/75,000 mile warranty per
se. The allegations that Land Rover knew that the Defect might manifest after the express
warranty term do not implicate the conscionability of that term.” (citing Nelson, 894 F.Supp.2d
at 565–66)); Chiarelli v. Nissan N. Am., Inc., No. 14-CV-4327, 2015 WL 5686507, at *7

                                                 19
Plaintiffs’ complaint in both Alban and Gotthelf, alleged that their respective car

manufacturer’s warranty was unconscionable because of the manufacture had

knowledge that the defect existed at the time of sale, knowledge that the defect would

manifest outside of the warranty duration, and concealed certain information that

would prevent plaintiff’s from bargaining a better warranty. Alban v. BMW of N. Am.,

No. CIV. 09-5398, 2011 WL 900114, at *8 (D.N.J. Mar. 15, 2011); Gotthelf v. Toyota

Motor Sales, U.S.A., Inc., No. CIV.A. 11-4429, 2012 WL 1574301, at *20 (D.N.J. May 3,

2012). Those claims were insufficient to state a claim that the warranties were

substantively unconscionable. Additionally, the Court finds Nelson v. Nissan N. Am.,

Inc, particularly persuasive. 894 F. Supp. 2d 558 (D.N.J. 2012). The Nelson court also

addressed the issue presented here; there, defendants allegedly knew of a defect that

caused premature failure of the transmission in the car at issue. The court held that the

defendants 5 year/60,000 mile warranty was not substantively unconscionable when

plaintiff alleged defendants knew that the problem “would frequently manifest just after

the expiration of the warranty period, and that even when the [defect] manifested before

the expiration of the warranty period, Nissan dealerships could deny the existence of the

problem until the warranty period expired.” Id. at 565.

       The Court finds no reason to depart from the numerous decisions in this district

that reason nearly identical allegations pleaded in this matter are insufficient to show

unconscionability even at the motion to dismiss stage. Most recently, a Court in this

district noted “[a]s a manufacturer, Defendant is within its right to create a limited



(E.D.N.Y. Sept. 25, 2015) (holding that plaintiff did not sufficiently plead a claim that
defendant’s warranty was unconscionable, citing to New Jersey District Court cases, finding
Alban particularly persuasive).


                                              20
remedy that minimizes its costs and obligations based on its prediction of the rate of

failure of particular parts.” Argabright v. Rheem Mfg. Co., 201 F. Supp. 3d 578, 597

(D.N.J. 2016) (agreeing with the many cases discussed here in holding that plaintiffs

failed to state a claim for substantive unconscionability despite pleading defendants

knew of the defect at the time of sale and manipulated its warranty). This Court agrees.

       The line of cases ruling in Plaintiffs favor—finding similar allegations sufficient to

state a claim that a warranty’s duration limitations were unconscionable—are

distinguishable. Those courts recognized that generally, the allegation that defendants

knew of the defect is not itself sufficient to survive a motion to dismiss. However,

alleging such facts in conjunction with procedural unconscionability may suffice to

plead a claim. See Henderson, 2010 WL 2925913, at *9, *9 n.6 (permitting plaintiff’s

unconscionability claim to proceed because in addition to alleging defendant’s

knowledge of latent defect, plaintiff asserted that “members of the Class had no

meaningful choice in determining those time limitations” and “a gross disparity in

bargaining power existed as between Samsung”).

       Although Plaintiffs have pled procedural unconscionability, the facts alleged in

the Complaint are conclusory and insufficient to permit Plaintiffs’ unconscionability

claim to proceed. The Court recognizes that the Skeen court ruled it was not conclusory

for plaintiff to allege that as a consumer purchasing a car, he had less bargaining power

than the manufacturer and had “no meaningful choice in setting the terms of the

warranty.” Skeen, 2014 WL 283628, at *14 (D.N.J. Jan. 24, 2014) (agreeing with

Henderson’s analysis). However, the Third Circuit has stated:

       Although car purchasers—whether ordinary consumers or businesses—may
       be unable to negotiate the specific details of their automobile warranties, or
       may be able to select among only limited options, purchasers certainly do

                                             21
       not lack bargaining power. Purchasers have the freedom to chose[sic] a less
       expensive car with a limited warranty or a more expensive car with a longer-
       term warranty, and they often have the option of buying an extended
       warranty.

Werwinski v. Ford Motor Co., 286 F.3d 661, 673 (3d Cir. 2002); see also Smith v. Ford

Motor Co., 462 F. App'x 660, 663–64 (9th Cir. 2011) (“[P]laintiff was presented with a

meaningful choice, not just the option of purchasing a different vehicle from a different

manufacturer, but also the option of purchasing a different warranty with an extended

durational limit from Ford.”). Here, Plaintiffs’ allegations are almost identical to those

alleged in Skeen, but also in the cases already aforementioned. Given the Third Circuit’s

analysis in Werwinski, and the fact that here, the Complaint lacks any supporting facts

as to their choices and bargaining power, the Court finds Plaintiffs’ allegations that

Subaru’s warranty is procedurally unconscionable are “bare” conclusory statements that

fail to state a claim under the Iqbal/Twombly standard. See Alban, 2011 WL 900114, at

*9 (“[Plaintiff’s] bare-bones allegations that he “had no meaningful choice in

determining” the time and mileage limitation, and that “a gross disparity in bargaining

power existed between” him and BMW are “no more than conclusions [that] are not

entitled to the assumption of truth.” (citations omitted)); In re Caterpillar, 2015 WL

4591236, at *22 (finding the same allegations “offered in support of procedural

unconscionability are entirely conclusory”). Therefore, Plaintiffs’ have not stated a claim

that the Limited Warranty is unconscionable. Accordingly, Plaintiffs Amato and Moore’s

claims for breach of implied warranty must be dismissed as they are untimely because

each Plaintiff’s engine allegedly failed outside of the applicable warranty period.

       Having found that Plaintiffs fail to state a claim for unconscionability, the Court

will address Defendants next argument, that Plaintiffs Sandoval and Lall’s implied


                                             22
warranty claims fail for lack of requisite privity. As an initial matter, Defendants assert

that a conflict between New York, Indiana, and Arizona law and New Jersey law exists

as to implied warranties because New York, Indiana, and Arizona require a plaintiff to

show vertical privity whereas New Jersey has no such requirement. In that regard,

Defendants assert that each Plaintiff’s home state law should govern their implied

breach of warranty claims, and therefore, to the extent those claims are alleged under

New Jersey law, they should be dismissed. 9

       “While courts in this district have, in certain circumstances, found choice-of-law

analyses premature at the motion-to-dismiss stage, they have done so where either (i)

the defendant failed to explain why there was a conflict between the laws of different

relevant jurisdictions, or (ii) key facts relevant to a choice-of-law analysis were not

available.” Kearney v. Bayerische Motoren Werke Aktiengesellschaft, No. CV1713544,

2018 WL 4144683, at *4 (D.N.J. Aug. 29, 2018). Here, Defendants explained and argued

an existing conflict of law between states. Therefore, it is appropriate for the Court to

begin an analysis, and if it finds that “no other facts are needed,” then the Court may

decide which jurisdiction's law should apply. Montich v. Miele USA, Inc., 849 F. Supp.

2d 439, 453 (D.N.J. 2012).

       “New Jersey has a flexible governmental-interest approach to resolving choice of

law questions that ‘requires application of the law of the state with the greatest interest

in resolving the particular issue. . . .”’ Lebegern v. Forman, 471 F.3d 424, 428 (3d Cir.

2006) (quoting Gantes v. Kason Corp., 679 A.2d 106, 109 (N.J. 1996)). The test requires




9Plaintiff Moore’s claim will be dismissed because his class vehicle experienced engine failure
outside of the Limited Warranty period as stated above. Accordingly, the Court will not address
whether his claim fails for lack of privity, thus Indiana’s warranty law need not be evaluated.

                                              23
two steps. At the first step, the court must determine whether an actual conflict exists.

Id. Each of the relevant jurisdictions in this case have adopted the UCC. Consequently,

each states’ uniform code on implied warranties mirror one another. There is, however,

a difference in how each state analyzes implied warranty claims with respect to the issue

of privity, which Plaintiff concedes. Under New York and Arizona law, a plaintiff must

show privity of contract to state a claim for breach of implied warranty, while a plaintiff

under New Jersey law need not. Cf. Spring Motors Distributors, Inc. v. Ford Motor Co.,

489 A.2d 660, 663 (N.J. 1985) (holding that “the buyer need not establish privity with

the remote supplier to maintain an action for breach of express or implied warranties”);

Lexow & Jenkins, P.C. v. Hertz Commercial Leasing Corp., 504 N.Y.S.2d 192, 193-94

(N.Y. App. Div. 1986) (“[N]o implied warranty will extend from a manufacturer to a

remote purchaser not in privity with the manufacturer where only economic loss and

not personal injury is alleged.”); Plagens v. Nat'l RV Holdings, 328 F. Supp. 2d 1068,

1073 (D. Ariz. 2004) (“Arizona courts have consistently held that absent privity of

contract, a purchaser cannot maintain a claim for breach of implied warranty under the

U.C.C. against a manufacturer.”); Chaurasia v. Gen'l Motors Corp., 126 P.3d 165, 171

(Ariz. Ct. App. 2006) (“Under Arizona law, privity of contract is required to maintain an

action for breach of an implied warranty.”). Therefore, Defendants correctly assert that

there is a conflict of law as to Plaintiffs’ Count II.

       Where the court finds an actual conflict of laws exists it proceeds to step two, at

which point it “must determine which jurisdiction has the ‘most significant relationship

to the claim.”’ Skeen, 2014 WL 283628, at *3 (quoting P.V. ex rel. T.V. v. Camp Jaycee,

962 A.2d 453, 460 (N.J. 2008)). Such an analysis “relies on factors outlined in the

Restatement (Second) of Conflict of Laws and varies depending on the nature of the

                                               24
claim.” Id. Contract claims, like those present here, rely on Restatement Section 188. Id.

That section states: “The rights and duties of the parties with respect to an issue in

contract are determined by the local law of the state which, with respect to that issue,

has the most significant relationship to the transaction and the parties under the

principles stated in § 6.” See Restatement (Second) of Conflict of laws § 188. The general

principles in Restatement § 6, provide a relevant foundation in any conflict’s analysis.

The New Jersey Supreme Court has stated that, “[r]educed to their essence, the section

6 principles are: ‘(1) the interests of interstate comity; (2) the interests of the parties; (3)

the interests underlying the field of . . . law; (4) the interests of judicial administration;

and (5) the competing interests of the states.”’ Camp Jaycee, 962 A.2d at 463 (quoting

Erny v. Estate of Merola, 792 A.2d 1208, 1217 (N.J. 2002)).

       Additionally, § 188 further calls for the following contacts to be considered in

determining the law applicable where the parties to the contract have not chosen a

governing law: (a) place of contracting; (b) place of negotiation of the contract; (c) place

of performance; (d) location of the subject of the contract; and (e) domicile, residence,

nationality, place of incorporation and place of business of the parties. With limited

exception, the Restatement also provides that “If the place of negotiating the contract

and the place of performance are in the same state, the local law of this state will usually

be applied.” Id. § 188. Considering the factors involved at this step, the court is satisfied

that the Complaint alleges the facts required to conduct the choice of law analysis at this

stage. In addition, Plaintiffs’ do not provide what other relevant facts, if any, would arise

with further development of this case and therefore, the Court finds that a choice of law

analysis is appropriate.



                                               25
       In light of all the relevant choice of law factors, the Court finds that each of

Plaintiffs’ home states maintain most significant relationship to the claim. Here, all

Plaintiffs, including Moore, Lall and Sandoval negotiated contracts in connection with

the purchase of their class vehicle in their home state. The Complaint alleges that

Plaintiff Lall purchased his class vehicle in New York, the state where he resides; and the

work done on Lall’s vehicle also took place in New York. Finally, Plaintiff Sandoval

purchased his class vehicle in Arizona, the state where he resides. Accordingly, each

Plaintiff negotiated their contracts in their respective states. Aside from Plaintiff Amato,

the named Plaintiffs have almost no connection to New Jersey. In fact, each Plaintiff’s

home state was the (a) place of contracting; (b) place of negotiation of the contract; (c)

place of performance; (d) location of the class vehicle; and (e) domicile, or residence of

the parties. Moreover, the general choice of law principles set forth in § 6 supports a

finding that New York and Arizona have most significant relationship to the breach of

warranty claim brought by a citizen of its state.

       According to the Third Circuit, “the interests of interstate comity [the first factor

of § 6] favor applying the law of the individual claimant's own state. Applying New

Jersey law to every potential out-of-state claimant would frustrate the policies of each

claimant’s state.” Maniscalco v. Brother Int'l (USA) Corp., 709 F.3d 202, 209 (3d Cir.

2013). Second, in a case such as this, where the only contacts between the out-of-state

Plaintiffs and Subaru took place in their own states, the interest of the parties favors

applying the law of that state. Id. at 210 (“applying South Carolina law: because the only

contacts between the parties took place in South Carolina, it is reasonable to assume

that they expected that South Carolina law would apply”). Finally, the interest if

Plaintiffs’ home states outweighs New Jersey’s interest considering “[e]ach plaintiff's

                                             26
home state has an interest in protecting its consumers from in-state injuries caused by

foreign corporations and in delineating the scope of recovery for its citizens under its

own laws.” Ford Motor Co. Ignition Switch Prod. Liab. Litig., In re, 174 F.R.D. 332, 348

(D.N.J. 1997) (“These interests arise by virtue of each state being the place in which

plaintiffs reside, or the place in which plaintiffs bought and used their allegedly

defective vehicles or the place where plaintiffs' alleged damages occurred.”).

   The Court finds that each Plaintiffs’ respective state’s law should apply to each of

their implied warranty claims. Notwithstanding, the Court rejects Defendants’ assertion

that Count II should be dismissed because of such finding. Count II of the complaint

specifically alleges breach of implied warranty of merchantability under uniform

commercial code §2-314 “(on behalf of the nationwide class or, alternatively, the New

Jersey, New York, Arizona and Indiana State Subclasses).” Pl. Compl. Count II

(emphasis added). Because Plaintiffs’ have pled Count II, in the alternative, as subclass

claims the Court will analyze each claim applying the law of that Plaintiff’s state.

   First, the Court will analyze Plaintiff Lall’s claim for breach of implied warranty. As

discussed, “[u]nder New York law, absent privity of contract, a purchaser cannot recover

mere economic loss against a manufacturer under a theory of breach of implied

warranty.” Westchester County v. General Motors Corp., 555 F. Supp. 290, 294

(S.D.N.Y. 1983); Hubbard v. General Motors Corp., 95–CV–4362, 1996 WL 274018, at

*5 (S.D.N.Y. May 22, 1996). But New York Law recognizes the following exceptions to

that general privity requirement: (1) privity is not required where the product in

question is a “thing of danger;” and (2) privity is satisfied where plaintiff is asserting the

claim as a third-party beneficiary. Westchester County, 555 F. Supp. at 294. Plaintiffs’

argue that both exceptions to the privity rule apply to Lall’s claim, asserting that “[t]he

                                              27
implied warranty relates to a motor vehicle (“a thing of danger”) and Plaintiffs were the

intended beneficiary of Subaru’s warranties in transferring their vehicles to authorized

Subaru dealerships for sale and benefit to purchasers.” Pl. Op. at 19.

   New York case law explains that the exception to the privity requirement for things

of danger applies “at least where an article is of such a character that when used for the

purpose for which it is made it is likely to be a source of danger to several or many

people if not properly designed and fashioned, the manufacturer as well as the vendor is

liable, for breach of law-implied warranties, to the persons whose use is contemplated.”

Goldberg v. Kollsman Instrument Corp., 191 N.E.2d 81, 83 (N.Y. 1963). The Court agrees

with Plaintiffs, in that Plaintiff Lall was not required to plead privity because his claim,

as pled, meets the “thing of danger” exception. Here, Plaintiffs have adequately pled that

the class vehicle’s alleged defect has warranted the vehicles unsafe. According to the

Complaint: “The failures in the class engines due to the Piston Ringland Defect pose a

serious safety issue while the vehicle is being operated since there is loss of engine

power without warning and the loss of power-assisted steering and reduced braking

caused by lack of engine vacuum if the engine stalls.” Compl. ¶ 9. A motor vehicle is

intended to be driven. One that experiences loss of power, reduced braking, and

“unexpected” engine shutdown poses a likely danger to the driver of that vehicle, and

others on the road. Id. ¶ 77 n.16; Hubbard, 1996 WL 274018, at *5 (“[A] vehicle

equipped with a defective braking system is likely to be a source of danger when

driven.”). Accordingly, Plaintiffs’ sufficiently allege that class vehicles, when driven,

pose a likely danger to some or many people. Furthermore, Plaintiff Lall, as “the

purchaser of an automobile is certainly a person whose use of the product is



                                             28
contemplated by the manufacturer.” Id. Therefore, he has stated a plausible claim

against Defendants for breach of implied warranty under New York law.

   Next, Plaintiff Sandoval’s claim for implied breach of warranty should be analyzed

under Arizona law. As previously mentioned, Arizona also requires privity before a

plaintiff can bring a claim for breach of implied warranty. Unlike New York, Arizona

has not adopted the same exceptions to that requirement. See Reger v. Arizona RV

Centers, LLC, No. 3:16-CV-778 JD, 2017 WL 3593822, at *2 (N.D. Ind. Aug. 21, 2017)

(“In other words, Arizona law only provides for implied warranties by the seller in a

given transaction, not by other parties that manufacture the goods being sold.”

(citations omitted)). Plaintiffs’ do not contest the lack of privity between Plaintiff

Sandoval and Defendants. Plaintiffs’ also do not contest Defendants’ second argument,

that Plaintiff Sandoval’s claim further fails because his class vehicle is, in fact,

merchantable. See Pl. Op. (citing only New York law concerning the issue of privity and

failing to address Defendants’ argument that Plaintiff Sandoval’s class vehicle is

merchantable.) Therefore, the Court will grant Defendants’ motion as to Plaintiff

Sandoval’s claim for breach of implied warranty and will dismiss that claim with

prejudice.

   Accordingly, as to Count II, the Court finds that three of the four named Plaintiffs

have failed to state a claim for implied breach of warranty, and thus, the Court will grant

Defendants’ Motion to Dismiss COUNT II of Plaintiffs’ Complaint as to Plaintiffs Amato,

Moore, and Sandoval, but deny that motion as to Plaintiff Lall.




                                              29
   C. COUNT III: Violation of Magnuson-Moss Warranty Act

   Plaintiffs’ bring a claim under the Magnuson-Moss Warranty Act (“MMWA”), 15

U.S.C. §2310, for Defendants’ breach of the express and implied warranties

accompanying their class vehicles. Compl. ¶¶ 156-58. Defendants argue that “Plaintiffs

cannot pursue a warranty claim under the MMWA without looking to the underlying

state law governing such claims.” Def. Brf. at 9. The Court agrees; each Plaintiffs’ home-

state law governs their MMWA claims.

   The MMWA provides that “a consumer who is damaged by the failure of a supplier,

warrantor, or service contractor to comply with any obligation under this chapter, or

under a written warranty, implied warranty, or service contract, may bring suit for

damages and other legal and equitable relief.” 15 U.S.C.A. § 2310. The Court has already

ruled that no Plaintiff has stated a claim for breach of express warranty (Count I) and

only Plaintiff Lall has stated a claim for breach of implied warranty (Count II). Given

that claims brought under the MMWA rely on the underlying state law claims, Plaintiffs

cannot sustain a MMWA claim against Defendants based on breach of express warranty.

See Johansson v. Cent. Garden & Pet Co., 804 F. Supp. 2d 257, 265 (D.N.J. 2011).

Similarly, Plaintiffs Amato, Moore, and Sandoval cannot maintain a claim under the

MMWA for breach of implied warranty, as their Complaint fails, under relevant state

law, to state a claim for such. However, Plaintiff Lall states a plausible claim for breach

of implied warranty under New York law, therefore, his MMWA claim will survive. See

DeFillippo v. Whirlpool Corp., No. 118CV12523NLHAMD, 2019 WL 4127162, at *14

(D.N.J. Aug. 30, 2019) (finding that because plaintiffs pled viable state law claims for

express and implied warranty claims, “their MMWA claims may proceed as well”).

Count III, therefore, is dismissed as to all named Plaintiffs’, excluding Plaintiff Lall.

                                              30
     D. Plaintiffs’ Consumer Fraud Claims

     Defendants argue that all Plaintiffs’ statutory fraud claims, brought under the

relevant states’ consumer fraud statutes, fail to state a claim because the pleadings lack

the particularity required by Fed. R. Civ. Pro. 9(b).10 Defendants contend that Plaintiffs’

Complaint falls short of the heighted pleading standard because it contains generalized

omissions and unidentified affirmative misrepresentations.

     Rule 9(b) requires that plaintiff plead the details of the alleged “circumstances” of

the fraud with specificity sufficient to “place defendants on notice of the precise

misconduct with which they are charged.” Seville Indus. Mach. Corp. v. Southmost

Mach. Corp., 742 F.2d 786, 791 (3d Cir. 1984). To that end, “[a]lthough the rule states

that [m]alice, intent, knowledge, and other conditions of a person's mind may be alleged

generally, and does not require the plaintiff to plead every material detail of the fraud,

the plaintiff must use alternative means of injecting precision and some measure of

substantiation into their allegations of fraud.” Argabright v. Rheem Mfg. Co., 201 F.

Supp. 3d 578, 590–91 (D.N.J. 2016) (quoting In re Rockefeller Ctr. Props., Inc. Sec.

Litig., 311 F.3d 198, 216 (3d Cir. 2002) (internal quotations and citations omitted)). At a

minimum, a plaintiff “must allege who made a misrepresentation to whom and the

general content of the misrepresentation.” Lum v. Bank of Am. ., 361 F.3d 217, 224 (3d

Cir. 2004).


10Despite Defendants initial argument that each Plaintiffs’ fraud claims are subject to Rule 9(b)
pleading standard, New York Law does not require a heighted pleading standard for claims
under § 349 of the New York General Business Law. Plaintiff Lall’s claim under that statue will
be addressed separately below. Arizona, Indiana, and New Jersey do require a heightened
pleadings standard as suggested by the Defendants. See Frederico v. Home Depot, 507 F.3d 188,
200 (3d Cir. 2007); Jones v. Bridgepoint Educ., Inc., 2017 U.S. Dist. LEXIS 86204, at *11 (N.D.
Ind. June 5, 2017; Curry v. Stillwater Ins. Co., 2015 U.S. Dist. LEXIS 179833, at *5 (D. Ariz. Feb.
6, 2015).


                                                31
   Under Arizona, Indiana, New Jersey, and New York Law, “[f]alse promises,

misrepresentations, and concealment or omission of material facts all constitute

deceptive practices.” Argabright, 201 F. Supp. 3d at 605–06 (analyzing the NJCFA,

NYGBL § 349, and A.R.S. § 44–1522(A)); see also Ind. Code Ann. § 24-5-0.5-3. Plaintiffs

have pled that Defendants engaged in unlawful conduct through both

misrepresentations and omissions. The Defendants allege plaintiffs have failed to

establish either.

   a. Affirmative Misrepresentations

   With respect to affirmative misrepresentations, Plaintiffs’ Complaint alleges that

Defendants made misrepresentations in their Owner’s Manual and Warranty &

Maintenance Booklet materials accompanying class vehicles, which “incorporated

incorrect engine service, maintenance and critical systems replacement

recommendations” Compl. ¶¶ 10, 100. It alleges that Plaintiffs’ had “an independent and

legitimate consumer expectation that the class vehicle would last well in excess of 10

years and 120,000 miles before requiring any major engine repairs based on industry

standards, the defendants’ publications, competitor products, consumer product

magazines prior vehicle ownership and reputation of the defendants for manufacturing

durable quality vehicles.” Id. ¶ 148. Defendants argue that, still, the “Complaint pleads

no actual statement, by any actual person, at any actual time.”

   According to the Complaint, however, “defendants (and particularly the sales and

marketing executives at SoA) advertised and otherwise created the reasonable

expectation (including but not limited to scheduled class engine maintenance

recommendations) that class vehicles would last over 120,000 miles or ten years before

experiencing engine failure.” Id. ¶ 73. Plaintiffs’ further allege that Defendants’ Owner’s

                                            32
Manual and Warranty & Maintenance Booklet materials contain maintenance schedules

that extend to 120,000 miles, but “no scheduled maintenance or replacement”

recommendations for the class engine or its internal components at issue. Id. ¶ 10 n.8.

    Second, Plaintiffs’ plead that they were subjected to misrepresentations “prior to”

and “at the time of sale” of their class vehicles, wherein Subaru vehicle dealers

referenced publications including the Owner’s Manual and Warranty & Maintenance

Booklet materials, which “created a reasonable belief that the useful life expectancy of

the engine in the class vehicles without a major failure was in excess of 120,000 miles”

Compl. ¶ 61. Particularly, Plaintiffs’ claim that “these representations specifically related

that the class engine’s piston maintenance consisted of following instructions for

recommended engine oil and change interval.” Id. Plaintiffs’ further allege that despite

these representations “class engines in class vehicles often fail at less than 50% of their

reasonably expected useful life.” Id. at ¶ 10.

   The Court finds that Plaintiffs’ sufficiently allege the general content of the

misrepresentation, who made the misrepresentation, where it was made, and when

Plaintiffs were exposed to that misrepresentation. The Court is therefore satisfied that

Plaintiffs’ Complaint “sufficiently place Defendant on notice regarding the specific

misconduct that Plaintiffs' assert was fraudulent and deceptive in connection with the

statutory fraud [claim].” In re Volkswagen Timing Chain, 2017 WL 1902160, at *23

(finding plaintiffs sufficiently pleaded statutory fraud claims, where plaintiffs alleged

“how they were supposedly misled about the defective Timing Chain System, along with

misrepresentations by Defendant regarding . . . the useful life of the vehicle and its

engine components, as well as the necessary maintenance and repairs associated with

the Class Vehicle.”).

                                             33
       a) Omissions

   “Although allegations of fraud must meet the heightened pleading standards of Rule

9(b), plaintiffs pleading a fraud by omission claim are not required to plead fraud as

precisely as they would for a false representation claim.” Feldman v. Mercedes-Benz

USA, LLC, No. 2:11-CV-00984, 2012 WL 6596830, at *10 (D.N.J. Dec. 18, 2012) (citing

Falk v. Gen. Motors Corp., 496 F. Supp. 2d 1088, 1098–99 (N.D.Cal. 2007)).

Defendants argue that Plaintiffs fail to plead any facts that sufficiently allege

Defendants’ fraudulently omitted to disclose material facts in connection with the

existence of the class engine defects. Again, the Court disagrees.

   First, Defendants argue that the Complaint fails to allege actual knowledge by

anyone at Subaru. Plaintiffs’ Complaint, however, sufficiently alleges Defendants presale

knowledge of the alleged defect. As Plaintiffs’ point out, the Complaint alleges the

following facts: (1) complaints on record with the National Highway Traffic Safety

Administration (NHTSA) demonstrate the engine defect, concerning ringland failure;

(2) consumer complaints, which Defendants are required to monitor under TREAD Act;

and (3) Defendants’ redesign and/or manufacturing change to the class engines. Compl.

¶¶ 33, 48, 52. Defendants’ contest that such allegations can show Defendants’

knowledge of any defect. For example, Defendants’ stress that the NHTSA complaints

were not made to Subaru and refer to earlier models, not included in the definition of

class vehicle in this case. The NHTSA complaints provided by Plaintiffs’ date from 2009

to 2010 and concern model years 2008, 2009, and 2010. To be sure, class vehicles,

according to Plaintiffs, include Subaru’s 2009 through and including 2018 model year

Impreza WRX and WRX STi, leaving the 2008 model out. But class engines do include

2008 models. Id. at ¶ 3.

                                             34
     Moreover, the NHTSA complaints specifically state that the engine issues were

reported to Subaru by way of warranty claims, replacement, and one complaint in 2009

stated that the problem was “dealer diagnosed as Ringland/piston failure.” See Compl.

at 14. The NHTSA complaints, in effect, show reason for Defendants to know of the

defect years prior to Plaintiffs’ purchases of the class vehicle and of an ongoing problem.

To that extent, Plaintiffs further allege that Defendants’ were monitoring NHTSA and

re-designed the Class Engine components and management system. According to the

complaint, those modifications were made in an effort to address the apparent problem

with predecessor engines, “well known to Subaru.” Id. ¶¶ 34-35. “Those attempted

modifications demonstrate that there was a continuing problem with the EJ255 and 257

engines since their introduction in early 2000 and FA class engines introduced in 2015

that has yet to be fully resolved.” Id.

     Additionally, Plaintiffs’ allege that in 2018 Defendants issued a press release and

advertisement concerning the 2019 WRX STI, announcing that the model included a

“retuned ECU and stronger pistons [that] contribute to the increased engine

performance.” Id. at ¶ 36. According to the Complaint, “[t]his admission confirms that

the WRX and WRX STi class engines had existing insufficient strength pistons because a

mere 1.6% increase in engine horse power wouldn’t require higher strength pistons

given dynamic factor of safety overload design considerations.” Id. Finally, Plaintiffs

allege inter alia detailed allegations explaining Defendants field inspections, testing,

and quality review protocol. Id. at ¶ 38-39.11 “Additional information supporting



11Defendants suggest that these are general allegations “about a car company’s business
operations” and fail to impute knowledge of the alleged defects on to Defendants. Def. Brf. at 34-
35 (citing Gotthelf v. Toyota Motor Sales, U.S.A., 525 F. App’x 94, 104 (3d Cir. 2013)). This case
is distinguishable from Gotthelf, in that Plaintiffs’ Complaint further details how Subaru

                                               35
allegations of fraud and fraudulent conduct is in the control of the defendants.” Id. at ¶

71. Together, the factual allegations contained in the Complaint support a reasonable

inference that Subaru knew about the Piston Ringland Defect. Craftmatic Securities

Litigation v. Kraftsow, 890 F.2d 628, 645 (3d Cir. 1989) (“Particularly in cases of

corporate fraud, plaintiffs cannot be expected to have personal knowledge of the details

of corporate internal affairs. Thus, courts have relaxed the rule when factual information

is peculiarly within the defendant’s knowledge or control.”).

   Despite Defendants’ next contention, that Plaintiffs have failed to establish “who at

SoA or SBR supposedly knew about the alleged defect or when that knowledge

supposedly came about,” the Complaint states “knowledge is imputed to all defendants

because SoA was monitoring warranty claims and class vehicles performance in the

United States, and reporting back to its parent company located in Japan” and “the

proposed class representatives and proposed class members are entitled to the

reasonable inference that the defendants’ sales, marketing, engineering and warranty

departments and their executives were involved in the omissions.” Id. at ¶ 111. The

Complaint also alleges that Defendants knew about the defect as early as 2008, stating

that SoA issued “an immediate stop sale order on April 7, 2008 for 2008-2009 Subaru

vehicles sold in the United States. The purpose of the stop sale was to allow Subaru and

SoA to investigate ‘Engine Knocking Noise’ affecting the 2.5 liter engines after ‘[a]n

internal investigation confirm[ed] an internal wear issue on the failed units.”’ Compl.



monitors defects and the position of those responsible for certain protocol. In Gotthelf, the
plaintiff provided “no factual support . . . he does not state when the alleged complaints were
received, or to whom at Toyota these alleged complaints were sent. Nor does he provide any
facts relating to the alleged books of knowledge, internal testing, or dealership repair orders. Id.
at 104 (emphasis added).


                                                 36
n.3. Therefore, taking into consideration the totality of the factual allegations, Plaintiffs’

have pled Defendants knew of the alleged engine defect prior to the sale of class vehicles

to Plaintiffs.

   Finally, Defendants argue plaintiffs fail to plead any fraudulent omissions. “A

plaintiff who asserts a fraud claim based on omission must ‘allege what the omissions

were, the person responsible for failing to disclose the information, the context of the

omission and the manner in which it misled plaintiff and what defendant obtained

through the fraud.’” Henderson, 2010 WL 2925913, at *5 (D.N.J. July 21, 2010) (quoting

In re Gen. Motors Corp. Anti-Lock Brake Prod. Liab. Litig., 966 F. Supp. 1525, 1536

(E.D. Mo. 1997), aff'd sub nom., Briehl v. Gen. Motors Corp., 172 F.3d 623 (8th Cir.

1999)). With regard to Defendants’ particular omissions, Plaintiffs’ allege that they

“failed to inform class vehicle owners and lessees prior to purchase or lease or during

the express warranty period that their engine was defective as a result of the Piston

Ringlands Defect and would fail shortly after the warranty period expired.” Compl. ¶ 49.

Additionally, “[a]t the time of purchase, the defendants fraudulently omitted to disclose

material matter regarding the defects in class vehicles as described in this complaint,

including their impact on future repairs, operating costs and vehicle reliability.” Id. at

108. Next, Plaintiffs’ allege that that “the defendants’ sales, marketing, engineering and

warranty departments and their executives were involved in the omissions,” and that the

information was concealed in order for Defendants to sell class vehicles. And if the

proposed class knew of the alleged defect, they would not have purchased their vehicles

or, if informed of the defect after purchase, could have had their class engines repaired

during the warranty period. Id. at ¶¶ 112-113. Courts in this district have found similar

allegations were sufficient to withstand a motion to dismiss. See, e.g., Dewey, 558 F.

                                              37
Supp. 2d at 527 (finding the following allegations sufficient “Volkswagen did not fully

and truthfully disclose to its customers the true nature of the inherent design defects,

which were not readily discoverable until years later, often after the warranty has

expired. As a result, Plaintiffs and the other Class Members were fraudulently induced

to lease and or purchase the Class Vehicles with the said design defects and all of the

resultant problems . . . .”).

   While the Complaint could be more detailed, for example, as to the responsibility of

defendants in disclosing these omissions, this does not defeat their claim at this early

stage. See Henderson, 2010 WL 2925913, at *5 (upholding the plaintiffs’ statutory fraud

claim despite finding “certain aspects of Plaintiffs' pleadings are sparse—e.g., what party

should have disclosed the defect (Volvo or a dealer), how the disclosures should have

been made, and to what types of consumer must the disclosures be made (new car

purchasers or all purchasers)”). Having found that the Complaint meets Rule 9(b)’s

pleading standard, the Court will now address Defendants’ argument’s pertaining to

each individual named Plaintiffs’ statutory consumer fraud claim.

   1. COUNT IV: New Jersey Consumer Fraud Act

   Plaintiff Amato brings a consumer fraud claim under the New Jersey Consumer

Fraud Act. Defendants put forth a number of arguments calling for the dismissal of

Plaintiff Amato’s Claim. As an initial matter, Defendants point out that Plaintiff Amato

has not provided his current place of residence in the Complaint before the Court. The

Complaint states that Plaintiff Amato leased a 2016 Impreza WRX STi from an

authorized Pennsylvania Subaru dealer while residing in New Jersey. ¶ 14. Plaintiffs’

also concede that “[t]here were no Complaint allegations as to what state law was

applicable to the lease.” Pl. Op. 28. Accordingly, Defendants’ also argue that Amato’s

                                            38
claim must also be dismissed because he is not a part of the sub-class he purports to

represent—persons who “purchased or leased their class vehicles in the State of New

Jersey.” ¶24. The Court finds that these gaps in the pleadings warrant the dismissal of

Plaintiff Amato’s claim under the NJCFA, as these facts are necessary to determine

whether Amato may properly bring a claim under the statute and whether he may do so

on behalf of the alleged class. The Court disagrees with Defendants contention, however,

that Amato’s claim should be dismissed with prejudice, therefore Count IV is dismissed

without prejudice, with leave to amend.12

     2. COUNT V: The Indiana Deceptive Consumer Sales Act

     Plaintiff Moore brings his consumer fraud claim under the Indiana Deceptive

Consumer Sales Act (“IDCA”). Defendants’ argument that Plaintiff Moore’s claim is time

barred. Plaintiff Moore purchased a certified pre-owned 2013 WRX (his class vehicle) in

2015. Under the IDCSA: “Any action brought under this chapter may not be brought

more than two (2) years after the occurrence of the deceptive act.” Ind. Code Ann. § 24-




12Defendants’ argument is based on their contention that Plaintiff Amato is precluded from
bringing a NJCFA claim because the alleged defect manifested after the expiration of his express
warranty. In making this argument, Defendants rely on Perkins v. Daimler Chrysler Corp.; the
Court finds this case distinguishable. Perkins did not address circumstances “in which safety
concerns might be implicated”—which is pleaded here, and thus, implicated in this case.
Perkins, 890 A.2d 997 at 1004 (“Our determination is driven by the fact that, in this case, it was
not alleged that the deterioration or failure of such a part represented a danger to others.”).
Here, Plaintiffs go further by alleging that their class engines failed, that Defendants knew of the
defect, and that such defect would cause premature engine failure, and that Defendants
concealed that information. See Maniscalco v. Brother Int'l Corp. (USA), 627 F. Supp. 2d 494,
501-02 (D.N.J. 2009) (distinguishing Perkins from the facts in its case, on the basis that
plaintiffs in Perkins did not allege defendant’s knowledge or concealment of the alleged defect,
finding that Perkins “stands for the proposition that merely alleging that the warranty is shorter
than the industry standard useful life of the product does not state a claim under the CFA”); see
also In re Gen. Motors LLC Ignition Switch Litig., 339 F. Supp. 3d 262, 283–84 (S.D.N.Y. 2018).



                                                39
5-0.5-5(b). Defendants argue that “his purchase occurred two years after any original

representations about the vehicle were made, and more than two years have passed

since any representations could have been made to him in connection with his

purchase.” Fraudulent concealment, however, will toll the two-year statute of

limitations. Morgan v. Koch, 419 F.2d 993, 998 (7th Cir. 1969). Plaintiffs argue that

their Complaint alleges further deceptive post-sale acts of Subaru that “reset the

IDCSA limitations period when Moore inquired into his engine failure.” Pl. Op. at

29.

      “Indiana law narrowly defines concealment. . . . [it] must be active and intentional;

passive silence is insufficient to trigger the fraudulent concealment doctrine, absent

allegations that the defendant was in a continuing fiduciary relationship with the

plaintiff.” Tolen v. A.H. Robins Co., 570 F. Supp. 1146, 1151 (N.D. Ind. 1983) (citations

omitted). Still, “[a]n exception to the affirmative acts requirement exists where there is

a fiduciary or confidential relationship giving rise to a duty to disclose material

information between the parties.” Id. at 1152. Plaintiffs’ Complaint includes allegations

that Defendants owed a duty to disclose. See Compl ¶¶ 77 n.16, 102, 173. Defendants do

not argue that Plaintiffs’ have inadequately pled that there was a duty to disclose

material facts. Absent such an argument, the Court will not dismiss Count V at this early

stage.

      3. COUNT VII: Arizona Consumer Fraud Act, A.R.S. §§ 44-1521 et seq.

      Plaintiff Sandoval asserts a statutory consumer fraud claim under the Arizona

Consumer Fraud Act (“ACFA”). The ACFA’s purpose “is to provide injured consumers

with a remedy to counteract the disproportionate bargaining power often present in

consumer transactions.” Waste Mfg. & Leasing Corp. v. Hambicki, 900 P.2d 1220, 1224

                                              40
(Ariz. Ct. App. 1995). Arizona courts have held that “[i]t is clear that before a private

party may exert a claim under the [ACFA] he must have been damaged by the prohibited

practice.” Peery v. Hansen, 585 P.2d 574, 577 (Ariz. Ct. App. 1978); Cheatham v. ADT

Corp., 161 F. Supp. 3d 815, 831 (D. Ariz. 2016); Nataros v. Fine Arts Gallery of

Scottsdale, Inc., 612 P.2d 500, 504 (Ariz. Ct. App. 1980) (“[I]t is clear that the misled

consumer must have suffered some damage as a result of the misrepresentation.”).

Under the ACFA, an individual’s damages are “his actual damages suffered as a result of

the unlawful act or practice.” Holeman v. Neils, 803 F. Supp. 237, 242 (D. Ariz. 1992).

Actual damages include out of pocket expenses which encompasses consideration paid

on the contract and “all sums needed to restore a party to the position it occupied before

the wrongful conduct.” Horowitch v. Diamond Aircraft Indus., Inc., No. 6:06-CV-1703,

2009 WL 3790415, at *5 (M.D. Fla. Nov. 9, 2009) (applying Arizona law).

   Here, Defendants assert that Mr. Sandoval is precluded from bringing a claim under

the ACFA because Mr. Sandoval’s class vehicle “performed, and continues to perform, as

expected” and therefore, he has no basis for relief. Plaintiffs’ do not contest this, to the

extent that Mr. Sandoval’s class engine has not experienced ringlands failure. Instead,

Plaintiffs’ argue that Mr. Sandoval still maintains a plausible claim for relief because the

diminution of value in his class vehicle, and the fact that all Plaintiffs’ “would not have

purchased their respective class vehicle or paid less if they had been made aware of the

[defect]”—as alleged in the complaint—qualify as “appreciable loss” under Arizona law.

Pl. Op. at 29; Compl. ¶¶ 17, 103.

   In support, Plaintiff cites Cheatham v. ADT Corp., in which the plaintiff alleged that

she would not have purchased an allegedly defective product “but for” the defendant's

conduct that allegedly violated the ACFA. 161 F.Supp.3d 815, 820–22, 831 (D. Ariz.

                                              41
2016). The District Court for the District of Arizona held that plaintiff’s allegations were

“sufficient to establish the damages element” under the ACFA. Id. (citing Parks v.

Macro-Dynamics, Inc., 121 Ariz. 517, 521, 591 P.2d 1005 (Ct. App. 1979)). In Cheatham,

the Plaintiff had further alleged that she suffered loss, as she was bound to a contract

with Defendant that required a penalty payment if Plaintiff were to cancel it. Id. The

Court in In re Arizona Theranos, Inc., Litig., 256 F.Supp.3d 1009, 1028 (D. Ariz. 2017),

upheld plaintiffs’ ACFA claim where plaintiffs sole allegation pertaining to damages

included that they “would not have purchased Theranos blood tests if they had known

that defendants were using their blood samples for research and product

development”). reconsideration granted in part on other grounds, No. 2:16-CV-2138,

2017 WL 4337340 (D. Ariz. Sept. 29, 2017). The court in, In re Gen. Motors LLC Ignition

Switch Litig., found that these two Arizona rulings supported the determination that

plaintiffs ACFA claim pleaded damages despite the fact that plaintiffs allegations were

based on an unmanifested defect that did not cause personal injury or property damage.

339 F. Supp. 3d 262, 285 (S.D.N.Y. 2018) (applying Arizona law). In this case, Plaintiff

Sandoval, like the plaintiffs in Cheatham, In re Arizona Theranos, and In re Gen.

Motors, has pled out-of-pocket expenses to the extent that “but for” Defendants’ alleged

fraudulent conduct, Plaintiff would not have purchased his car; and has actual damages

resulting from the decrease in value of his class vehicle. See Parks, 591 P.2d at 1009

(damages under ACFA include “out-of-pocket expenses necessary to perform the

contract prior to discovering the fraud”). Therefore, the Court finds sufficient pleading

of damages to sustain a claim under the ACFA and will deny Defendants motion to

dismiss Plaintiff Sandoval’s claim under Count VII.



                                             42
   4. COUNT VI: New York General Business Law §349 Deceptive Acts and Practices

   Plaintiff Lall brings a claim under § 349 of the New York General Business Law.

Section 349 makes unlawful “[d]eceptive acts or practices in the conduct of any

business, trade or commerce or in the furnishing of any service in this state.” N.Y. Gen.

Bus. Law § 349. , “[A]n action under § 349 is not subject to the pleading-with-

particularity requirements of Rule 9(b), Fed.R.Civ.P., but need only meet the bare-bones

notice-pleading requirements of Rule 8(a), Fed.R.Civ.P.” Pelman ex rel. Pelman v.

McDonald's Corp., 396 F.3d 508, 511 (2d Cir. 2005). Defendants’ make no separate

argument that Plaintiff Lall failed to state a claim under Rule 8’s standards in its moving

brief or provide another reason that his claim under New York law should be dismissed.

Instead, in reply, Defendants’ suggest that even without application of the heightened

9(b) standard, Plaintiff fails to state a claim, noting that Plaintiff was still required to

allege that “misrepresentations were the but-for cause of the alleged injury.” Def. Reply

at 12. Without any argument that the Complaint fails to do so here, the Court finds no

reason to dismiss Plaintiff Lall’s consumer fraud claim on behalf of himself and the New

York sub-class. Therefore, the Court will deny Defendants’ motion to dismiss Count VI.

   E. COUNT VIII: Negligent Misrepresentation

   Defendants assert that there are conflicts between New Jersey, Indiana, New York,

and Arizona law concerning negligent misrepresentation, and that each Plaintiffs’ home

states’ law should govern. See Def. Brf. at 9. Notwithstanding, Defendants’ only set forth

differences between New York, New Jersey, and Arizona law. Then, in their substantive

argument to dismiss Count VIII, Defendants contend only one argument that addresses

any specific jurisdiction’s law. That argument further negates any existing conflict, as

Defendants argue that New York Plaintiff, Lall, and New Jersey Plaintiff, Amato, fail to

                                              43
state a claim for the same reason: “the negligent misrepresentation claim must be

dismissed as to Plaintiffs Amato and Lall due to Plaintiffs’ failure to plead a special

relationship beyond that of purchaser and manufacturer.” Def Brf. at 30. In fact,

Defendants’ primarily argue that Plaintiffs’ claim for negligent misrepresentation should

be dismissed on separate and unrelated grounds to the conflicts they present to the

Court.

     Defendants argue that Plaintiffs’ fail to state a claim for negligent misrepresentation

because (1) the claim is barred by the economic loss doctrine, and (2) Plaintiffs’ have not

pled the claim with the requisite particularity.13 Because Defendants fail to sufficiently

explain a conflict between laws of the relevant jurisdictions, the Court finds that it is

premature at this stage to engage in a conflict of laws analysis. As a result, the analysis

of Plaintiffs’ negligent misrepresentation claim will proceed under New Jersey law.

     First, as previously ruled, Plaintiffs’ have adequately pled both misrepresentations

and omissions under the Rule 9(b) and 8 standards. For those same reasons stated

above, Plaintiffs’ Count VIII will not be dismissed on that basis. As to Defendants’

economic loss argument, the Supreme Court of New Jersey has held that” [a]n incorrect

statement, negligently made and justifiably relied upon, may be the basis for recovery of

damages for economic loss or injury sustained as a consequence of that reliance.” H.

Rosenblum, Inc. v. Adler, 461 A.2d 138, 142–43 (N.J. 1983) (citing Pabon v. Hackensack

Auto Sales, Inc., 164 A.2d 773 (N.J. Super. App. Div. 1960). The economic loss doctrine

stands for the principle that a plaintiff who is dissatisfied with a product must bring a

breach of contract or warranty claim. Alloway v. Gen. Marine Indus., L.P., 632, 695 A.2d


13
  Defendants’ contend that all states have adopted analogous economic doctrines and that they
all require the claims to be pleaded with particularity.

                                              44
264, 270 ( N.J. 1997) (“When the harm suffered is to the product itself, unaccompanied

by personal injury or property damage, we concluded that principles of contract, rather

than of tort law, were better suited to resolve the purchaser's claim. Consequently, we

held that the U.C.C. provided the appropriate period of limitations.”).

   Notwithstanding, the doctrine does not always bar claims for negligent

misrepresentation. In re Volkswagen Timing Chain Prod. Liab. Litig., 2017 WL 1902160,

at *21 (applying, inter alia, New Jersey law; finding that “Plaintiffs' negligent

misrepresentation claim [was] independent of any contractual claim. . . . [and] alleged

that potential for personal injury in connection with the allegedly defective [product]”).

Though it seems clear that the economic loss rule is not uniformly applied to negligent

misrepresentation claims, the threshold question regarding the economic loss doctrine’s

applicability is “whether the allegedly tortuous conduct is extraneous to the contract.”

Atlas Acquisitions, LLC v. Porania, LLC, et al, No. 18-Cv-17524, 2019 WL 6130774, at *3

(D.N.J. Nov. 19, 2019). Here, “Defendants’ argue that Plaintiffs fail to include any

allegations even suggesting that the negligent misrepresentation claim arises out of

different facts than the warranty claims.” Def. Brf. at 29.

   Plaintiffs provide no direct argument that the economic loss doctrine should not bar

their claim. Instead, their opposition highlights the factual allegations that pertain to

Defendants superior knowledge of the Piston Ringland Defect, and Defendants duty to

disclose. Compl. ¶¶ 75-76, 173-174. To that end, Plaintiff’s argue Defendants’ owed an

independent duty to disclose, one outside of any contractual duty. See Saltiel v. GSI

Consultants, Inc., 788 A.2d 268, 280 (2002). Negligent misrepresentation claims based

on economic loss, have survived dismissal in such situations. See Timing Chain Litig.,

2017 WL 1902160, at *18. Here, Defendants do not contend that Plaintiffs’ allegations

                                             45
regarding an independent duty to disclose are insufficient, therefore, the Court will not

dismiss Count VIII as precluded by the economic loss doctrine.

       Defendants suggest that under New Jersey law, the Plaintiffs’ negligent

misrepresentation claim further fails for “failure to plead a special relationship beyond

that of purchaser and manufacturer.” Def. Brf. at 30. Defendants’ cite to Coba for the

proposition that there is no special relationship here to sustain a negligent

misrepresentation claim. The Court disagrees with Defendants’ argument.

   First, the Coba court was not asked to analyze a claim for negligent

misrepresentation. As explained in a later ruling, the court in that case ruled that the

defendant, a car manufacturer,—in connection with “concealment tolling the statute of

limitations”—did “not owe any common law duty to disclose to [plaintiff].” Coba v. Ford

Motor Co., No. 12-1622, 2016 WL 5746361, at *12 (D.N.J. Sept. 30, 2016), aff'd, 932

F.3d 114 (3d Cir. 2019), and aff'd, 932 F.3d 114 (3d Cir. 2019). More specifically: “To the

extent [plaintiff’s] allegations of fraudulent concealment are based on silence or

concealment, New Jersey courts will not imply a duty to disclose, unless such disclosure

is necessary to make a previous statement true or the parties share a special

relationship.” Coba v. Ford Motor Co., No. CIV. 12-1622, 2013 WL 244687, at *12

(D.N.J. Jan. 22, 2013). Thus, while “New Jersey Courts have found no special

relationship between individual consumers and automobile manufacturers that would

impose a duty to disclose on the manufacturers,” they have also found “specific

ambiguous partial disclosures or statements by [manufactures]” may impose such duty.

Id.; Timing Chain Prod. Liab., 2017 WL 1902160, at *21 (“[A]ffirmative

misrepresentations and omissions by a vehicle manufacturer may lie when the



                                            46
manufacturer has exclusive or superior knowledge regarding the defect or if the defect

relates to a safety concern.”).

    Here, Plaintiffs have included allegations that Defendants’ disclosure was necessary

to make their previous representations true. Compl. ¶¶ 61, 73, 120, 171. Defendants’ do

not address this argument in their reply. Furthermore, courts have permitted negligent

misrepresentation claims between consumers and car manufactures. See Dewey, 558 F.

Supp. 2d at 529. Therefore, the Court will permit the claim and will deny Defendants’

motion as to Count VIII.

   F. COUNT IX: Injunctive and declaratory relief

   In Count IX of the Complaint, Plaintiffs “request a declaratory judgment declaring

that going forward all remedial work necessary to correct the defective engine

incorporated in class engines together with all resulting damages are covered under the

class vehicles’ warranty.” Compl. ¶ 246. For the reasons set forth supra, this Court will

dismiss Plaintiffs’ breach of warranty claim for failure to plead that the alleged defect

was in fact covered under Subaru’s Limited warranty for defects in materials and

workmanship, and for failure to plead that the warranty was unconscionable.

Accordingly, the Court will dismiss Count IX which seeks declaratory judgment.

Furthermore, “declaratory relief and injunctive relief, as their names imply, are

remedies, not causes of action.” Cole v. NIBCO, Inc., No. 3:13-CV-07871, 2015 WL

2414740, at *15 (D.N.J. May 20, 2015). In fact, Plaintiffs have pled injunctive relief

including a declaratory judgment, to the extent permitted under surviving claims. As a

result, a separate cause of action for such relief, is unnecessary. See Chruby v.

Kowaleski, 534 F. App'x 156, 160 (3d Cir. 2013). Therefore, Defendants’ Motion to

Dismiss Count IX will be granted.

                                             47
      IV.    Conclusion

      For the foregoing reasons, the Court will grant in part and deny in part

Defendants’ Motion to Dismiss Plaintiffs’ Complaint.



      An appropriate Order shall issue.

Dated: December 5, 2019



                                             /S/ Joseph H. Rodriguez, _ __
                                          Hon. Joseph H. Rodriguez,
                                          UNITED STATES DISTRICT JUDGE




                                           48
